Citation Nr: 1736754	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  11-21 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a left knee disability, to include Osgood-Schlatter disease.

2. Entitlement to service connection for a left knee disability, to include Osgood-Schlatter disease.

3. Entitlement to service connection for a right knee disability, claimed as patellofemoral stress syndrome with chondromalacia of the patella.



REPRESENTATION

Appellant represented by:	Carl S. Pittman, Esq.



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1991 to August 1991, and from March 2005 to June 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery Alabama (Agency of Original Jurisdiction (AOJ)).  

In October 2016, the Veteran testified before the undersigned veteran's law judge (VLJ) at a Travel Board hearing at the Montgomery RO.  A transcript of the hearing has been associated with the file.

The case has now returned to the Board for further appellate review.

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. In a June 2009 rating decision, the AOJ continued the August 1991 denial of service connection for a left knee disability, which found that the Veteran's left knee disability preexisted service.

2. Service treatment records which show that the Veteran sustained an injury to his knees were received by the AOJ since the August 1991 rating decision, and relate to a previously unestablished fact necessary to substantiate the claim.

3. The Veteran's right knee disability is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSIONS OF LAW

1. The August 1991 rating decision that denied service connection for a left knee disability, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

2. Evidence received since the August 1991 rating decision is new and material, thus the claim for service connection for a left knee disability is reopened.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3. The Veteran's right knee disability was not incurred in, or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Dingess/Hartman v. Nicholson, 19 Vet App. 473 (2006); see also Pelegrini v. Principi, 18 Vet App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.  The duty to notify in this case, including the timing and content requirements, was fully satisfied by a pre-adjudicatory letter sent to the Veteran in May 2009.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  VA obtained updated VA treatment records and associated the Veteran's lay statements with the record.  Accordingly, VA has fulfilled its duty to assist.  

VA also afforded the Veteran an examination in March 2011, with respect to his bilateral knee claims.  In this examination, the examiner reviewed the evidence of record, considered the Veteran's medical history and statements, and rendered a medical opinion based upon the facts of the case and his knowledge of medical principles.   Additional VA examinations are not required.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006); Nieves-Rodriguez v. Peake, 22 Vet App. 295, 301 (2008).  

During the Board hearing, the undersigned VLJ discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA.  38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes arthritis.  See 38 C.F.R. § 3.309(a).

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

The Board noted that the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat with the enemy.  Therefore, the combat provisions of 38 USCA § 1154(b) are not applicable.

Analysis

New and Material Evidence for Left Knee Disability

The AOJ denied the Veteran's claim for service connection for a left knee disability due to Osgood-Schlatter disease, in an August 1991 rating decision, finding that the disease preexisted service.  The Veteran did not appeal that decision or submit new and material evidence within one year of notification of the decision.  Therefore, that decision is final.  38 U.S.C.A. §7105(c) (West 2014); 38 C.F.R. 
§§ 3.156 (b), 20.1103 (2016).

Subsequently, the Veteran submitted additional evidence relevant to his claim, however the AOJ denied reopening the claim in its June 2009 rating decision. Regardless of how the AOJ ruled on the question of reopening, however, the Board must decide the matter on appeal, because reopening is a threshold jurisdictional question for the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).
In any event, the evidence received since the June 2009 rating decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, the record contains evidence of an injury the Veteran sustained in service in April 2005, when he fell to the ground.  During a February 2011 hearing before a Decision Review Officer (DRO), the Veteran testified that this injury may have also aggravated any preexisting knee conditions that he had.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened.

Right Knee Disability

The Veteran contends that his right knee disability resulted from an injury he sustained in service.  Service treatment records show that in April 2005, the Veteran sought treatment for tripping and falling directly on his knees.  The medical service provider noted that the Veteran had joint pain, localized in the knee, and a contusion with intact skin surface.  The record does not contain any radiologic examination report of the right knee, but a report of the left knee showed no abnormalities.  The bones, joints, and soft tissue of the left knee were all normal and there was no fracture or dislocation seen.

Records from July 2001 revealed that the Veteran had supra patella knee pain, however X-rays taken of both knees were negative, except for a showing of Osgood-Schlatter disease on the left knee.  In December 2001, the Veteran reported pain and had a magnetic resonance image (MRI) taken of his knee which was otherwise normal, with incidental myxoid degeneration of the posterior horn medial meniscus.

In support of his service connection claim for his right knee disability, the Veteran submitted a December 2007 clinical record from his private physician.  The record showed that the Veteran reported bilateral knee pain, accompanied by locking and buckling of the knees.  The physician noted that the Veteran gave no history of any definitive precipitating trauma, nor did he report any history of any type of inflammatory arthritis.  The physician noted that the Veteran had marked bilateral patellofemoral crepitus and tenderness.  The Veteran was found to have bilateral patellofemoral stress syndrome with bilateral chondromalacia of the patella.  X-rays of both knees were within normal limits.

In a February 2011 hearing before a DRO, the Veteran reported that he sustained an injury to his knees in April 2005, during infantry training.  The Veteran described falling on his knees on asphalt.  The Veteran also reported that he had re-enlisted into service for a second time, not long before this incident.  Prior to his second re-enlistment, he reported having been medically cleared to serve by three doctors.  He also reported that he did not have any problems with his knees prior to the April 2005 injury.  Since the injury, the Veteran reported having worsening pain in both of his knees, accompanied by weakness, popping, and locking.  The Veteran believed that the injury may have aggravated his preexisting knee condition, which had previously been diagnosed as Osgood-Schlatter disease.

During a March 2011 VA examination, the Veteran reported having sharp pain in his right and left knee, but slightly more discomfort on the left knee rather than the right.  He reported having flare ups in his right knee every hour, lasting from 5-10 minutes.  The examiner noted that the Veteran had some discomfort on patellofemoral compression.  X-rays showed minimal joint narrowing medially, but otherwise, the study was negative for any bone or joint irregularities.  The examiner diagnosed the Veteran with mild chondromalacia in both knees.  The examiner also noted that while there were records for a left knee injury from April 2005, no reference to the right knee could be found in the medical records and there was no follow up care required for either the right or left knee.  The examiner opined that there was inadequate documentation to relate the Veteran's right and left knee discomfort to his military service, and therefore, it was less likely as not that the Veteran's bilateral knee condition was caused by, resulted from, or aggravated by his military service.  Instead, the examiner opined that the Veteran was experiencing minimal disability from both the right and left knees.

A March 2011 MRI of the right knee completed by the Veteran's private care provider revealed normal findings.  No abnormalities were noted.

During the October 2016 hearing, the Veteran testified that it was his fall during service which caused his current knee disabilities.  He testified that he received treatment in service, but that it was determined that his fall was caused by his preexisting condition of Osgood-Schlatter disease.  The Veteran testified that prior to his fall, he had been cleared for service despite having the preexisting condition.  He also testified that he had continuous pain in his knees from service, and could not sit for long periods of time.

After reviewing the evidence of record, the Board finds that the Veteran is not entitled to service connection for a right knee disability.  While the Veteran does have a current right knee disability, and there is evidence that he sustained an injury to his right knee during service, the evidence does not support a finding of a nexus between the injury and the Veteran's current disability.

As noted in the March 2011 VA examination, the Veteran was diagnosed with mild chondromalacia which satisfies the component of having a current disability.  See 38 C.F.R. § 3.303;  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  The Veteran's service treatment records also clearly show that he sought treatment for an injury to his knees in April 2005.  As such, he has fulfilled the component of an in-service incurrence of a disease or disability.  See 38 C.F.R. §§ 3.102, 3.303.

The weight of the evidence is against a finding that the Veteran's right knee disability is etiologically related to any event or injury in service.  In this regard, the March 2011 VA examination is most probative.  The Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To that end, the Board finds this examination to have significant probative value because it is based on a thorough review of the Veteran's medical history.  The March 2011 VA examination noted that while there were records of the left knee following the April 2005 injury, there were no treatment records for the right knee following the injury.  As noted above, the Veteran only received a radiological evaluation of his left knee following the injury, and not his right, suggesting that he didn't sustain any significant injury to his right knee.  Furthermore, the examiner noted that x-rays of the right knee were negative for any bone or joint irregularities.  Thus, the Veteran's right knee disability is likely related to factors other than military service, weighing against a finding of a nexus between his disability and any injury in service.

To the extent that the Veteran himself contends that a medical relationship exists between his right knee disability and his injury in service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In the instant case however, the Board finds that questions as to the onset and etiology of the Veteran's right knee disability require medical expertise to answer.  While the Veteran is competent to describe symptoms which he has knowledge of, an opinion regarding the onset and etiology of his disability is not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  Thus, while the Veteran reported that his right knee disability was caused by his injury in service, the VA examiner noted that the medical evidence showed no bone or joint irregularities.  Accordingly, the Board places greater probative weight on the examiner's findings regarding the etiology of the right knee disability than the Veteran's assertions.

To the extent that the Veteran is asserting a continuity of symptomatology since service, the Board finds such assertions are not credible.  Following the Veteran's reports of injury in service,  there is no record of any right knee complaints until December 2007, which is more than two years after the Veteran had his injury.  Furthermore, the records from December 2007 show that the Veteran did not report any specific incident of trauma or nor did he report any history of any type of inflammatory arthritis.  As the Veteran was not diagnosed with chondromalacia of the patella until years after his service and there was a significant period of time between his in-service injury and his post-service complaints where the medical record was silent for complaints of a right knee disability, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000). 

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  In this instance however, service connection for arthritis on a presumptive basis is not warranted as the record does not show any evidence of arthritis manifesting within one year of the Veteran's separation from active duty.  In this regard, the earliest evidence of any type of arthritis or related condition of the right knee is in the December 2007 medical record which noted a diagnosis of chondromalacia, however even then, the Veteran's x-rays of his knees were within normal limits.  Accordingly, service connection for arthritis on a presumptive basis is not warranted.

In sum, the Board finds that service connection for a right knee disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

The claim of entitlement to service connection for a left knee disability, to include Osgood-Schlatter disease, is reopened.

Entitlement to service connection for a right knee disability, claimed as patellofemoral stress syndrome with chondromalacia of the patella, is denied.


REMAND

During the February 2011 hearing before a DRO, the Veteran testified that he had not had any pain in his knees prior to his April 2005 injury during infantry training.  He reported that his injury may have aggravated his preexisting left knee disability, diagnosed as Osgood-Schlatter disease.  In the March 2011 VA examination, the examiner addressed whether the injury itself may have caused any knee disability, but did not address specifically whether the injury could have aggravated the Veteran's preexisting diagnosis of Osgood-Schlatter disease.  As such, a remand is necessary to obtain a new medical opinion addressing this inquiry.

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated private and VA treatment records pertaining to the Veteran's left knee disability that have not yet been associated with the file.

2. Forward the claims folder to an appropriate VA examiner to formulate a medical opinion determining the etiology of the Veteran's current left knee disability.  After reviewing the claims folder, the examiner is asked to opine on the following questions: 

(i) whether there is clear and unmistakable evidence that the Veteran's preexisting left knee disability, diagnosed as Osgood-Schlatter disease, did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  Specifically, the examiner should determine whether the Veteran's April 2005 injury during infantry training aggravated the Veteran's preexisting diagnosis of Osgood-Schlatter disease;

(ii) If there was an increase in the severity of the Veteran's preexisting disease, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progression of the disease. 


If the examiner is unable to provide the requested opinions without resort to speculation, the examiner should clearly indicate that and describe what facts or information is missing that would permit a non-speculative opinion. 

A clear rationale for all opinions given is needed.  A discussion of the facts and medical principles involved and the Veteran's lay assertions should be considered in giving any opinion.

3. Following the development directed above, readjudicate the Veteran's claim.  If the claim remains denied, issue a Supplemental Statement of the Case (SSOC) addressing the issue.  The Veteran and his representative should be given an opportunity to respond, before the case is returned to the Board. 


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


